EXHIBIT 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (the “Agreement”) is entered into between
3D Systems Corporation, a Delaware corporation (the “Company”), and Theodore A.
Hull, an individual who as of the effective date of this agreement serves as the
Executive Vice President and Chief Financial Officer of the Company
(“Executive”).  Executive and Company are referred to in this Agreement as the
“Parties.”

 

RECITALS

 

WHEREAS, Executive has been employed by and served as an executive officer of
the Company and a statutory director of various of the Company’s worldwide
subsidiaries;

 

WHEREAS, the Company and Executive desire to enter into this Agreement setting
forth the terms of Executive’s separation from the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements in this
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency which are acknowledged, the Company and Executive agree as follows:

 

1.Last Day of Employment.  Executive’s employment with the Company will end
effective as of May 15, 2015 or such earlier date as Executive and the Company
mutually agree (“Separation Date”).

 

2.Separation Benefits.  As consideration for Executive’s agreement to the terms
contained in this Agreement:

 

(A)The Company will pay Executive the gross amount of up to Four Hundred
Thousand Dollars ($400,000) equal to one (1) year of Executive’s current salary
(“Separation Pay”).  Separation Pay shall be payable to Executive for six (6)
months following the Separation Date (“Initial Severance Period”) and up to an
additional six (6) months thereafter so long as Executive has not accepted new
employment (“Subsequent Severance Period” and together with the Initial
Severance Period, the “Severance Period”).  Executive shall certify to the
Company on the first day of each month during the Subsequent Severance Period
that he has not accepted new employment.  If Executive fails to provide such
certification or obtains new employment during the subsequent Severance Period,
no further severance payments will be made, and the Severance Period shall
end.  Payment of Separation Pay will be made at the same time as wages are paid
to active employees in Executive’s job classification in equal payments over a
period of up to twelve (12) months as described above, beginning on the first
practicable regular pay day following May 23, 2015, subject to the Company’s
receipt of this signed Agreement and the expiration of the seven (7) day
revocation period described herein.

 

(B)In addition, the Company will continue Executive’s medical coverage during
the Severance Period or until such date that Executive qualifies under another
medical plan on the same basis as the coverage Executive is receiving on behalf
of Executive and/or Executive’s family members at the time of Executive’s
separation.  Following the Severance Period, Executive may elect continuing
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).  Upon such election, the Company will pay its portion of the monthly
premiums for COBRA coverage for the same coverage Executive is receiving on
behalf of Executive and/or Executive’s family members for up to five (5) months
following the Severance Period so long as Executive has not accepted new
employment.  All additional costs associated with COBRA election shall be borne
by the Executive.

 

 

 

 

--------------------------------------------------------------------------------

 

 

(C)Executive will be eligible for payment by the Company of a Management By
Objectives (“MBO”) bonus for the 2015 fiscal year pro-rated as of the Separation
Date.  The MBO will be scored following the completion of the fiscal year based
on such personal and corporate goals as established for Executive prior to the
Separation Date.  The 2015 MBO bonus, as applicable, will be paid in April
2016.  Executive will not be eligible to receive a MBO bonus for the 2016 fiscal
year.

 

(D)During the Severance Period and so long as such costs are not otherwise
provided by a new employer, the Company will provide Executive with certain
relocation assistance including (i) home marketing assistance and direct
reimbursement of closing costs not to exceed $50,000, (ii) moving services not
to exceed $25,000, (iii) temporary accommodations for up to fourteen (14) days,
(iv) home sale assistance with loss-on-sale coverage up to a maximum amount of
$100,000 and (v) an additional amount of up to $20,000 for any
relocation-related costs incurred by Executive and not otherwise provided in
subsections (i) through (iv) above.  Costs incurred during the Initial Severance
Period will be paid on November 23, 2015, subject to receipt of satisfactory
documentation of the costs incurred.  Costs incurred during the Subsequent
Severance Period will be paid on May 23, 2016, subject to receipt of
satisfactory documentation of the costs incurred.  Notwithstanding the amounts
identified in subsections (i) through (v) above, Company agrees that Executive
may reasonably apply amounts not used in one category to cover excess expense in
other categories of relocation expense so long as the aggregate amount submitted
for reimbursement does not exceed $195,000.

 

(E)The Company will provide Executive with six (6) months of senior executive
outplacement services offered through one of its currently-approved providers.

 

(F)The Company will reimburse Executive, within two (2) weeks of Executive’s
Separation Date, for any outstanding reasonable expenses that Executive incurred
as part of Executive’s duties with the Company, provided that Executive complies
with the Company’s established policy for reimbursements of business
expenditures. 

 

(G)The Separation Pay and benefits described in this Paragraph are collectively
referred to as “Separation Benefits.”  The Separation Benefits will be subject
to all applicable taxes and withholdings.

 

3.Other Benefits and Company Plans.  Except as outlined above, all other fringe
benefits which were provided to Executive as an active employee of the Company
will cease on Executive’s Separation Date, and Executive will not be eligible to
participate in any employee benefit plans, except for the right to continue
Executive’s healthcare benefits.  For all other plans sponsored by the Company,
Executive’s employment will be treated as terminated as of Executive’s
Separation Date, and Executive’s rights to benefits will be determined under the
terms of those plans. 

 

In connection with Executive’s separation from service with the Company, the
Company has the right to repurchase any restricted shares (the “Restricted
Shares”) of the Company’s Common Stock currently held by Executive pursuant to
the Company’s 2004 Incentive Stock Plan, as amended.  The Restricted Shares are
covered by a Restricted Stock Purchase Agreement that Executive entered into
with the Company.  Under the terms of the Restricted Stock Purchase Agreement,
the Company has the right to repurchase the Restricted Shares upon termination
of Executive’s employment to the extent that they have not vested in accordance
with their terms.

 

The Company hereby exercises its right to repurchase the Restricted Shares under
the terms of the Restricted Stock Purchase Agreement.  Such repurchase shall
include 60,000 Restricted Shares





 

2

--------------------------------------------------------------------------------

 

 



awarded to Executive on November 4, 2014 at a repurchase amount of
$60,000.  Executive agrees to deliver to the Company upon request any documents
required by the Restricted Stock Purchase Agreement or reasonably requested by
the Company so that it may so repurchase such shares.

 

4.Other Terms of Payment.  Executive acknowledges that the Separation Pay and
Benefits exceed those which Executive would otherwise be entitled to receive, if
any, upon Executive’s separation from employment with the Company.  Executive’s
Separation Benefits will satisfy all sums which might otherwise be due Executive
from the Company, including, without limitation, bonuses.   

 

5.Covenants.  Notwithstanding anything contained herein, Executive agrees that
any confidentiality, non-solicitation and non-competition covenants Executive
has agreed to including, but not limited to, the Non-Compete and
Non-Solicitation Agreement executed by Executive dated October 22, 2014, shall
apply in full force and effect in accordance with their terms, and Executive
hereby expressly agrees to comply with such covenants, which are hereby
incorporated in full by reference in this Agreement.  Executive understands and
agrees that the validity and interpretation of these covenants shall be
determined under South Carolina law and agree to the state and federal courts of
York County, South Carolina as the exclusive forum for resolving any such
matters.  Executive also agrees that nothing herein shall be deemed to
extinguish other restrictive covenants between Executive and the Company.

 

In addition, Executive agrees to fully cooperate with Company in resigning his
position as an officer or director of any applicable subsidiaries of the
Company.

 

6.Conditions to Payment.  Executive understands that the Separation Benefits are
conditioned upon, among other things: (A) Executive not disparaging the Company
or any officer, director or employee of the Company; (B) Executive not engaging
in any activities, directly or indirectly, which have the purpose or effect of
disrupting the Company’s operations or harming the Company’s reputation with its
customers, suppliers or employees; and (C) Executive’s compliance with the other
provisions of this Agreement, including continued compliance with restrictive
covenants.  Executive understands that nothing in this Agreement prevents
Executive from cooperating with any governmental investigation, making a
truthful statement or complaint to law enforcement or a government agency,
testifying under oath to law enforcement or a government agency, or from
complying with a properly-served and lawfully-issued subpoena or similar order
issued by a government agency or court of competent jurisdiction.  

 

7.Release of Claims.  To be entitled to the Separation Benefits, Executive must
sign and return the Agreement within the time frame described in Paragraph
10.  No payments shall be made under Paragraph 2 until such release has been
properly executed and delivered to the Company and until the expiration of the
revocation period provided under the release.  If the release is not properly
executed by Executive and delivered to the Company within the reasonable time
periods specified below and in the release, the Company’s obligations under this
Agreement will terminate.  Executive agrees that he irrevocably and
unconditionally fully and finally releases, acquits and forever discharges any
and all of the claims described herein that Executive may now have against the
Company, (including any of their present and former divisions, subsidiaries,
parents, affiliates, predecessors, successors and assigns), their benefit plans
and programs, or any of their respective present or former agents, directors,
officers, trustees, employees, owners, representatives, assigns, attorneys, or
any other persons acting by, through, under or in connection with any of the
persons or entities listed in this section, and their successors (the
“Releasees”).  This release applies to any and all claims, liabilities,
agreements, damages,





 

3

--------------------------------------------------------------------------------

 

 



losses or expenses (including attorneys’ fees and costs actually incurred), of
any nature whatsoever, known or unknown (“Claim” or “Claims”), which Executive
has, may have had, or may later claim to have had against any of the Releasees
for personal injuries, losses or damage to personal property, psyche, or
reputation, breach of contract (express or implied), breach of any covenant of
good faith (express or implied), or any other losses or expenses of any kind
(whether arising in tort, contract or by statute) resulting from anything that
has occurred related to Executive’s employment with the Company and as of the
date Executive executes this Agreement.  Executive understands and agrees that
he will not hereafter be entitled to pursue any claims arising out of any
alleged violation of Executive’s rights while employed by the Company against
any of the Releasees in any state or federal court or before any state or
federal agency for back pay, severance pay, liquidated damages, compensatory
damages, or any other losses or damages to Executive or Executive’s property
resulting from any claimed violation of state or federal law, including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §1981, the Equal Pay Act, the Age Discrimination in Employment Act of
1967 (the “ADEA”), the Older Worker Benefit Protection Act, the Americans with
Disabilities Act, the Fair Labor Standards Act (the “FLSA”), the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act
(the “FMLA”), the Employee Retirement Income Security Act of 1974 (“ERISA”), the
Sarbanes-Oxley Act of 2002, and claims under any other federal, state or local
statutory or common law which includes, but is not limited to, any and all
federal, state, or local employment laws and regulations.  This Agreement does
not, however, waive rights or claims that may arise after the date Executive
executes it or related to Executive’s right to enforce this
Agreement.  Moreover, this provision shall not apply to any non-waivable charges
or claims brought before a government agency or that otherwise cannot be legally
waived.  With respect to any such non-waivable claims, however, Executive agrees
to waive his right, if any, to any monetary or other recovery, including but not
limited to reinstatement should any governmental agency or other third party
pursue any claims on Executive’s behalf, either individually or as a part of any
class or collective action. 

 

Executive understands that he is releasing the Releasees from Claims that
Executive may not know about as of the date of the execution of this Agreement
and that this is Executive’s knowing and voluntary intent even though Executive
recognizes that he may someday learn that some or all of the facts Executive
currently believes to be true are untrue and even though Executive might then
regret having signed the Agreement.  Executive is expressly assuming that risk
and expressly waiving and relinquishing all rights and benefits which Executive
may have under any state or federal statute or common law principle that would
otherwise limit the effect of this Agreement to claims known or suspected prior
to the date Executive executes this Agreement, and does so understanding and
acknowledging the significance and consequences of such specific waiver. 

 

8.Consequences of Breach.  Executive agrees that he will indemnify and hold the
Releasees harmless from any loss, cost, damage, or expense (including attorneys’
fees, except as prohibited by law under the ADEA), incurred by them arising out
of Executive’s breach of any portion of this Agreement.  Executive also
understands that his entitlement to and retention of the benefits the Company
has agreed to provide Executive herein is expressly conditioned upon Executive’s
ongoing fulfillment of his promises herein; and Executive agrees, to the extent
permitted by law, to immediately return or repay the amounts Executive has
received from the Company in excess of $100.00 upon Executive’s breach of any
provision of this Agreement.  In the event the Company concludes or, in good
faith, suspects that Executive has breached this Agreement (with both parties
understanding and acknowledging that filing or participating in an EEOC charge
or other governmental charge or investigation is not a breach of this
Agreement), no additional payments will be provided under this Agreement unless
and until the Company is so ordered by a court of competent jurisdiction. 





 

4

--------------------------------------------------------------------------------

 

 



9.Non-Admission.  Executive agrees that this Agreement shall not in any way be
construed or interpreted as an admission of liability or wrongdoing by the
Company, any such liability or wrongdoing being expressly denied. 

 

10.Acceptance Period.  Executive has until June 3, 2015 to consider whether or
not he will accept the terms and conditions set forth herein.    In order to
receive the Separation Benefits described above, it will be necessary for
Executive to accept such terms and conditions by signing both copies of this
Agreement and returning one (1) copy to me and, within twenty-two (22) days from
the date of this letter, Executive must return a signed copy of this Agreement
to the Chief Legal Officer.   

 

11.ADEA Release Requirements Have Been Satisfied:  Executive understands that
this Agreement has to meet certain requirements to validly release any ADEA
claims Executive might have had, and Executive represents and warrants that all
such requirements have been satisfied.  Executive acknowledges that, before
signing this Agreement, Executive was given at least twenty-one (21) days to
consider this Agreement.  Executive further acknowledges that:  (1) Executive
took advantage of as much of this period to consider this Agreement as Executive
wished before signing it; (2) Executive carefully read this Agreement;
(3) Executive fully understands it; (4) Executive entered into this Agreement
knowingly and voluntarily (i.e., free from fraud, duress, coercion, or mistake
of fact); (5) this Agreement is in writing and is understandable; (6) in this
Agreement, Executive are waiving current ADEA claims; (7) Executive has not
waived future ADEA claims; (8) Executive is receiving valuable consideration in
exchange for execution of this Agreement that Executive would not otherwise be
entitled to receive such consideration; and (9) the Company encourages Executive
to discuss this Agreement with Executive’s attorney before signing it, and
Executive acknowledge that Executive he has done so to the extent Executive
deemed appropriate.

 

12.Revocation Period.  Executive understands that for a period up to and
including seven (7) days after the date Executive sign this Agreement, Executive
may revoke Executive’s waiver of Executive’s rights under the ADEA only, in
which case Executive shall be paid only 15% of the gross Severance Pay set forth
in Paragraph 2, herein.  If Executive decides to revoke his ADEA release in this
Agreement, Executive must deliver via facsimile or hand delivery a signed notice
of revocation to the Chief Legal Officer at 333 Three D Systems Circle, Rock
Hill, South Carolina 29730, fax number 803-326-4796, on or before the end of
this seven (7) day period.  Upon timely notice of such revocation, Executive’s
waiver of ADEA rights shall be canceled and void.  All other rights and
obligations arising under this Agreement shall remain in full force and effect,
however.

 

13.409A Compliance.  Nothing in this Agreement is intended to provide for the
deferral of compensation within the meaning of Internal Revenue  Code (“Code”)
Section 409A and the regulations and rulings thereunder. All payments hereunder
are intended to satisfy the short-term deferral exemption under Treas. Reg. § I
.409A— 1 (h)(4) and/or the separation pay exemption under Treas. Reg. § I .409A-
l(b)(9), as may be amended.  However, the responsibility for the tax effects of
the payment to Executive of the Separation Benefits is Executive’s, and,
therefore, Executive will be fully responsible for all income tax consequences
relating to Executive’s receipt of the Separation Benefits, including without
limitation, Executive’s payment of all applicable income taxes on the Separation
Benefits and any effects of Code Section 409A or otherwise.

 

14.Return of Property.  Executive agrees that he will not retain or destroy, but
will return to the Company within two (2) business days of his Separation Date,
any and all Company property in Executive’s possession or subject to Executive’s
control including, but not limited to, keys, credit and





 

5

--------------------------------------------------------------------------------

 

 



identification cards, computers, phones, personal items or equipment provided to
Executive by the Company for Executive’s use during his employment, together
with all written or recorded materials, documents, computer disks, plans,
manuals, records, notes or other papers relating to the Company.  Executive
further agrees that the Company shall have the right to verify that all such
property and information have been returned, including through forensic
inspection of Executive’s electronic devices and email accounts, personal or
otherwise.  If Executive fails to return Company property in accordance with
this Paragraph, the Company reserves the right to set off the value of such
property against any amounts otherwise due and payable to Executive pursuant to
this Agreement.  Notwithstanding the foregoing, the Company agrees that
Executive may retain the personal computer issued to him by the Company in
connection with his employment following its return to the Company’s IT
Department and removal of all Company documents, programs and information.

 

15.Indemnification of Executive.  For a period of three (3) years after
Executive’s Separation Date, the Company shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive’s performance as an officer, director or employee of
the Company or any of its subsidiaries or other affiliates or in any other
capacity, including any fiduciary capacity, in which Executive serves at the
Company’s request, in each case to the maximum extent permitted by law and under
the Company’s Articles of Incorporation and By-Laws (the “Governing Documents”),
provided that in no event shall the protection afforded to Executive hereunder
be less than that afforded under the Governing Documents as in effect on the
date of this Agreement except from changes mandated by law.  For a period of
three (3) years after the Separation Date, Executive will be covered by any
policy of directors and officers liability insurance maintained by the Company
for the benefit of its then officers and directors.

 

16.Cooperation.  In exchange for the Separation Benefits and other good and
valuable consideration set forth herein, Executive agrees to make himself
reasonably available to and to cooperate with the Company’s representatives in
connection with any actual or threatened litigation and/or administrative
proceeding(s) involving the Company in which Executive is potentially a material
witness.  Executive further agrees to cooperate reasonably with any future
internal Company investigations and to provide, at the Company’s request,
truthful testimony at such time(s) and place(s) as may be mutually agreed upon
by Executive and the Company; provided, however, that if Executive incur any
costs reasonably associated with Executive’s participation in such an
investigation or testimony, the Company will reimburse reasonable costs upon
Executive’s timely submission of supporting documentation. 

 

Executive agrees not to make any statements or respond to inquiries from the
press or other third parties regarding the Company and agrees not to voluntarily
participate in any proceeding, litigation or arbitration against the Company
except as permitted by this Agreement.  Should Executive receive an enforceable
subpoena or an enforceable court order seeking to compel Executive to
participate in any such action, Executive agrees to provide the Company with
prompt notice delivered to the Company’s Chief Legal Officer, within two (2)
days after receipt by Executive, providing the Company with the opportunity to
object to and/or to be present at or participate in the action.  Nothing in this
Paragraph shall require Executive to disobey a final court order or other final
enforceable order, and nothing in this Agreement should be interpreted as
prohibiting the good faith reporting of any violations of law or regulation to
any governmental agency or entity or otherwise cooperating in a governmental
investigation. 

 





 

6

--------------------------------------------------------------------------------

 

 



17.Waiver of Employment.  For and in consideration of the promises and other
consideration described in this Agreement, and as a further material inducement
to the Company to enter into this Agreement, Executive warrants, covenants, and
agrees that Executive will not apply for, seek, or accept employment or any
contractual relationship with the Company, or with any business or entity that
is, currently or at any time in the future, owned in any part, operated or
managed by the Company now or in the future.  Executive acknowledges that this
Agreement may constitute a complete and final reason for any subsequent denial
of employment or any contractual relationship, and that this Agreement may be
offered as a complete defense to any charge, claim, or cause of action for such
denial.

 

18.FMLA Rights Honored.  Executive acknowledges that he has received all of the
leave from work for family and/or personal medical reasons and/or other benefits
to which Executive believes he is entitled under the Company’s policy and the
Family and Medical Leave Act of 1993 (“FMLA”), as amended.  Executive further
acknowledges that he has no pending request for FMLA leave with the Company, nor
has the Company mistreated him in any way on account of any illness or injury to
Executive or any member of Executive’s family. 

 

19.Waiver of Breach. The waiver of a breach of any term or provision of this
Severance Agreement, which must be in writing, will not operate as or be
construed to be a waiver of any other previous or subsequent breach of this
Agreement. 

 

20.Arbitration of Disputes.  Except as to a request for a temporary or
preliminary injunction or similar equitable relief, any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
fully and finally settled in accordance with the American Arbitration
Association (AAA) arbitration procedures and rules.  The arbitration shall be
conducted by one arbitrator either mutually agreed upon by Executive and the
Company or chosen in accordance with the AAA rules.  The place of arbitration
shall be the City of Charlotte, North Carolina.  Except as may be required by
law, neither a party nor an arbitrator may disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of both
parties.

 

21.Miscellaneous.  This Agreement constitutes the entire agreement of the
parties and supersedes any prior agreements, whether oral or written, between
the parties, except for any restrictive covenants and/or confidentiality
provisions between Executive and the Company, which are incorporated herein by
reference.  This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and Executive’s heirs, administrators,
executors, and personal representatives.  If any portion of any provision of
this Agreement is determined to be unenforceable by a court of appropriate
jurisdiction, the remaining portions of the affected provisions of this
Agreement will continue in full force and effect.  The failure of the Company to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision or the right of the Company
thereafter to enforce each and every such provision.  The language contained in
this Agreement shall be deemed to be that negotiated and approved by both
parties and no rule of strict construction shall be applied against either
party.  Except to the extent governed by federal law, this Agreement shall be
deemed to have been executed in the State of South Carolina without giving
effect to its conflict of law principles, and all matters pertaining to the
validity, construction, interpretation and effect of this Agreement shall be
governed by the laws of the State of South Carolina. 

 





 

7

--------------------------------------------------------------------------------

 

 



I HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND ALL ITS TERMS AND WHAT THEY
MEAN.  NO OTHER PROMISE, INDUCEMENT, THREAT, AGREEMENT, OR UNDERSTANDING OF ANY
KIND OR DESCRIPTION WHATSOEVER HAS BEEN MADE WITH OR TO ME TO CAUSE ME TO SIGN
THIS AGREEMENT.  I ENTER INTO AND SIGN THIS AGREEMENT KNOWINGLY AND VOLUNTARILY,
WITHOUT DURESS OR COERCION OF ANY KIND WHATSOEVER, AND WITH THE INTENT OF BEING
LEGALLY BOUND BY THE AGREEMENT.

 

IN WITNESS WHEREOF, the Parties execute this Agreement as follows:

 

 

 

 

/s/ Avi N. Reichental

 

Avi N. Reichental

 

President & Chief Executive Officer

 

 

 

May 14, 2015

 

Date

 

 

 

/s/ Theodore A. Hull

 

Theodore A. Hull

 

 

 

May 14, 2015

 

Date

 

 

 

 



 

8

--------------------------------------------------------------------------------